                           IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

JOSEPH WAYNE HUNTER, #01981619,                  §
                                                 §
                 Petitioner,                     §
v.                                               §   Civil Action No. 3:17-CV-1886-L
                                                 §
LORIE DAVIS, Director, Texas                     §
Department of Criminal Justice,                  §
Correctional Institutions Division,              §
                                                 §
                 Respondent.                     §

                                             ORDER

        The Findings, Conclusions and Recommendation of the United States Magistrate Judge

(“Report”) (Doc. 42) was entered on March 7, 2019, recommending that the court deny as moot

Petitioner’s Omnibus Motion to Amend his Pleading or habeas petition (“Motion”) (Doc. 35), filed

December 20, 2019, in light of the appeal of the judgment taken by Petitioner on December 26,

2019.

        Petitioner filed objections to the Report, which were received and docketed on March 21,

2019. Petitioner contends that his Motion is not moot because it was filed 6 days before his Notice

of Appeal. In addition, Petitioner contends that the magistrate judge failed to conduct a hearing on

his Motion, and the Report does not set forth any federal law that precludes the court from

considering his Motion. As he did in his Motion, Petitioner contends in his objections that he is

entitled under Federal Rule of Civil Procedure 15(b) to move at any time, even after entry of

judgment, for leave to amend his pleadings in response to a recommended dismissal to conform them

to the evidence and raise “unpleaded issues.” Obj. 2. Petitioner, therefore, requests that the court

conduct a hearing on his Motion and “address the issues in the [M]otion for the truth of the matter

Order – Page 1
asserted . . . and contact the Fifth Circuit [Court] of Appeal[s] of [any reversal], so [the case] may

be . . . remanded back to the U.S.D.C” for further proceedings. Id.

       Federal Rule of Civil Procedure 15(b) applies to amendment of pleadings during and after

trial based on an objection made at trial or issues tried by consent, neither of which applies here, as

Petitioner’s habeas claims were resolved without the necessity of a trial, and he points to no issues

that were tried by consent. Moreover, Petitioner does not actually seek in his Motion to amend his

pleadings or indicate how he would do so if permitted. He, instead, argues why he believes that the

magistrate judge in a related case filed by him is involved in a conspiracy and sets forth the reasons

he believes that his claims were wrongly decided in this case. In other words, Petitioner’s Motion

challenges the order and judgment (Docs. 33, 34) entered in this case on November 30, 2019, in

which the court accepted the magistrate judge’s findings, conclusions, and recommendation (Doc.

28) to: (1) deny his habeas claims, summary judgment motion, request for an evidentiary hearing,

and motion for leave to amend his pleadings; and (2) dismiss with prejudice this action.

       For this reason and because the Motion was filed with within 28 days of the date the

judgment was entered, the court liberally construes the Motion as one to alter or amend the judgment

under Federal Rule of Civil Procedure 59(e). See Williams v. Thaler, 602 F.3d 291, 303 & n.10 (5th

Cir. 2010) (“When a litigant files a motion seeking a change in judgment, courts typically determine

the appropriate motion based on whether the litigant filed the motion within Rule 59(e)’s time

limit.”). A motion to alter or amend the judgment under Rule 59(e) “calls into question the

correctness of a judgment.” Templet v. HydroChem Inc., 367 F.3d 473, 478 (5th Cir. 2004) (citation

omitted). Amending a judgment under Rule 59(e) is appropriate: “(1) whe[n] there has been an

intervening change in the controlling law; (2) whe[n] the movant presents newly discovered evidence


Order – Page 2
that was previously unavailable; or (3) to correct a manifest error of law or fact.” Demahy v.

Schwarz Pharma, Inc., 702 F.3d 177, 182 (5th Cir. 2012) (citing Schiller v. Physicians Res. Grp.

Inc., 342 F.3d 563, 567 (5th Cir. 2003)). Rule 59(e), however, is “not the proper vehicle for

rehashing evidence, legal theories, or arguments that could have been offered or raised before entry

of judgment,” Templet, 367 F.3d at 478, and may not be used to relitigate issues that were resolved

to the movant’s dissatisfaction. Forsythe v. Saudi Arabian Airlines Corp., 885 F.2d 285, 289 (5th

Cir. 1989). District courts have “considerable discretion in deciding whether to grant or deny a

motion to alter a judgment.” Hale v. Townley, 45 F.3d 914, 921 (5th Cir. 1995). In exercising this

discretion, a district court must “strike the proper balance between the need for finality and the need

to render just decisions on the basis of all the facts.” Id. With this balance in mind, the Fifth Circuit

has observed that Rule 59(e) “favor[s] the denial of motions to alter or amend a judgment.”

Southern Constructors Group, Inc. v. Dynalectric Co., 2 F.3d 606, 611 (5th Cir. 1993).

Reconsideration of a judgment under Rule 59(e) is, therefore, considered “an extraordinary remedy

that should be used sparingly.” Templet, 367 F.3d at 479.

        Although the Motion includes a “Sworn Declaration” in which Petitioner states, “I swear

under penalty [of] perjury that the foregoing motion is true and correct and the statements

[indecipherable,]” Petitioner simply reargues matters in the Motion that were previously addressed

in the magistrate judge’s orders and the parties’ filings and fails to satisfy any of the requirements

for relief under Rule 59(e). The Motion is, therefore, an improper attempt to relitigate matters

previously resolved to his dissatisfaction, which does not entitle Petitioner to relief under either Rule

59(e) or Rule 15(b). In addition, Petitioner has not explained why an evidentiary hearing is

necessary to resolve his Motion, and the court determines that no hearing is required or needed.


Order – Page 3
United States, 652 F.2d 478, 481 (5th Cir. 1981) (explaining that a Rule 59 motion may generally

be denied without an evidentiary hearing).

        Accordingly, having reviewed the Motion, file, record in this case, and Report, and having

conducted a de novo review of that portion of the Report to which objection was made, the court

determines that the findings and conclusions of the magistrate judge are correct, accepts them as

those of the court as supplemented by this order, overrules Petitioner’s objections, and denies his

Omnibus Motion to Amend his the Pleading or habeas petition (Doc. 35).

        Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c),

the court denies a certificate of appealability.* The court determines that Petitioner has failed to

show: (1) that reasonable jurists would find this court’s “assessment of the constitutional claims

debatable or wrong;” or (2) that reasonable jurists would find “it debatable whether the petition states

a valid claim of the denial of a constitutional right” and “debatable whether [this court] was correct

in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). In support of this

determination, the court accepts and incorporates by reference the Report as supplemented by this




        *
            Rule 11 of the Rules Governing §§ 2254 and 2255 Cases provides as follows:

                  (a)       Certificate of Appealability. The district court must issue or deny a certificate of
        appealability when it enters a final order adverse to the applicant. Before entering the final order, the
        court may direct the parties to submit arguments on whether a certificate should issue. If the court
        issues a certificate, the court must state the specific issue or issues that satisfy the showing required
        by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but
        may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
        motion to reconsider a denial does not extend the time to appeal.

                  (b)      Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to
        appeal an order entered under these rules. A timely notice of appeal must be filed even if the district
        court issues a certificate of appealability.

Order – Page 4
order. In the event that Petitioner files a notice of appeal, he must pay the $505 appellate filing fee

or submit a motion to proceed in forma pauperis on appeal.

       It is so ordered this 22nd day of May, 2019.



                                                       _________________________________
                                                       Sam A. Lindsay
                                                       United States District Judge




Order – Page 5
